33DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 12/12/2018.
Claims 1-26 present for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 2, 5, 7-9, 11, 14, 15, 18, 20-22, and 24 are objected to because of the following informalities:  
Claim 1, line 11, “the information” should read “the data”;
Claim 1, line 23, “calculated” should read “generated”;
Claim 2, line 7, “posts” should read “the user’s posts”;
Claim 5, line 5, “calculated” should read “generated”;
Claim 7, line 2, “calculated” should read “generated”;
Claim 8, line 11, “a total number of posts which satisfy the same conditions as the first to fifth elements” should read “a total number of the posts which satisfy the same conditions as the first to firth elements”;
Claim 9, lines 2-3, “additional values” should read “the additional values”;
Claim 11
Claim 11, lines 6-7, “since comments are added to the post” should read “since the comments are added to the post”;
Claim 14, line 11, “the information” should read “the data”;
Claim 14, line 22, “calculated” should read “generated”;
Claim 15, line 8, “posts” should read “the user’s posts”;
Claim 18, line 5, “calculated” should read “generated”;
Claim 20, line 2, “calculated” should read “generated”;
Claim 21, line 11, “a total number of posts which satisfy the same conditions as the first to fifth elements” should read “a total number of the posts which satisfy the same conditions as the first to firth elements”;
Claim 22, lines 2-3, “additional values” should read “the additional values”;
Claim 24, line 4, “proceeding speeds of comments and conversation” should read “proceeding speeds of the comments and conversation”;
Claim 24, lines 6-7, “since comments are added to the post” should read “since the comments are added to the post”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claim 1, the claim limitation recites “sense mental and environmental changes of the user” in lines 10-11, which renders the claim vague and indefinite.  It is unclear how a server would sense mental and environmental changes of the user.
Claim 3 recites the limitation "the relationship index sections" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the number of other user’s negative comments on the user’s post" in the equation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the negative level of a word" in the equation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the level of the user’s rebuttal" in the equation.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the claim limitation recites “sense mental and environmental changes of the user” in lines 10-11, which renders the claim vague and indefinite.  It is unclear how a server would sense mental and environmental changes of the user.
Claim 16the relationship index sections" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the number of other user’s negative comments on the user’s post" in the equation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the negative level of a word" in the equation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the level of the user’s rebuttal" in the equation.  There is insufficient antecedent basis for this limitation in the claim.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurghinyan et al. (US 2018/0025322 A1).  Query for data that includes profile data for users of a social network, profile data for an online professional network includes a set of attributes for each user, such as demographic, professional, social, and/or educational attributes; calculate relevance scores using artificial neural network.
Lample et al. (US 2017/0169812 A1).  Store a user profile associated with the user in the social-networking system, the user profile includes demographic information, communication-channel information, and information on personal interests of the user; calculate a confidence score utilizing a neural network.
Pezaris et al. (US 2006/0265383 A1).  Determining whether a relationship between a user posting content and a requesting user is sufficiently close to permit access to the content by the requesting user ([0012]).
Pezaris et al. (US 2005/0198031 A1).  Receive, from a first user, an access control criterion for content of the first user, and permitting the second user to access the content of the first user if 
Pezaris et al. (US 2005/0197846 A1).  Selecting a proximity index grouping for the relationship from one or more proximity index groupings based on the proximity index; permitting the second user to access content of the first user if the proximity index grouping for the second user’s relationship with the first user corresponds to an access control value set by the first user, preventing the second user from accessing content of the first user if the proximity index grouping for the second user’s relationship with the first user does not correspond to an access control value set by the first user.
Kim et al. (US 2018/0136615 A1).  Generate a relationship between a plurality of user personal data including at least one of a user visit history, a service use history, and emotion learning data and customer relationship management data, as a neural network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Kaylee Huang
05/28/2021
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447